DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 11, and 15.
Claim Objections
The previous objection to claim 11 has been withdrawn in view of the amendment filed on 08/04/22.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, and 7-10
The cited prior art fails to disclose or suggest “the light emitting modules manufactured by the method includes a first light emitting module and a second light emitting module in which a total number of the light emitting elements is greater by one than a total number of the light emitting elements in the first light emitting module” in combination with the rest of the limitations as recited in claim 1. Therefore, claim 1 is allowable over the cited prior art and dependent claims 2 and 7-10 are also allowable as they directly depend on claim 1.
Claims 11 and 13
The cited prior art fails to disclose or suggest “each light emitting element has a lower surface, an upper surface, and lateral surfaces extending from the lower surface to the upper surface; and a number of the light emitting elements mounted in the second light emitting device is greater by one than a number of the light emitting elements mounted in the first light emitting device” in combination with the rest of the limitations as recited in claim 11. Therefore, claim 11 is allowable over the cited prior art and dependent claim 13 is also allowable as it directly depends on claim 11.
Claim 15
The cited prior art fails to disclose or suggest “providing a plurality of light emitting devices including one or more first light emitting devices and one or more second light emitting devices, wherein each light emitting element has a lower surface, an upper surface, and lateral surfaces extending from the lower surface to the upper surface, and wherein a number of the light emitting elements mounted in the first light emitting device is different by one from a number of the light emitting elements mounted in the second light emitting device” in combination with the rest of the limitations as recited in claim 15. Therefore, claim 15 is allowable over the cited prior art.
Claims 3-6, 12, and 14
Claims 3-6, 12, and 14 are allowable. Claims 3-6, 12, and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 12/20/21, is hereby withdrawn and claims 3-6, 12, and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828